Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
2.	This office action is based on the applications’ amendments filed on 01/11/2022, which claims 1-18 have been presented for examination. 

Status of Claims
3.	Applicant’s amendment dated January 11th, 2022 responding to the Office Action November 17th, 2021 provided in the rejection of claims 1-18.
4.	 Claims 1 and 13 have been amended.
5.	Claims 1-18 are pending in the application, of which claims 1 and 13 are in independent form and which have been fully considered by the examiner.

 Response to Amendments/Arguments
6. (A) Regarding 101 rejection:  101 rejection raised in the previous office action are maintained in view of applicants’ amendment/argument.  Applicants indicated that the Examiner and the Applicant conducted a telephone interview on 3/6/2019 to discuss the rejection – Remarks page 7.  Examiner respectfully notes that Examiner and the Applicant have not had any telephone interview since Non-Final office action mailed on 3/24/2021.  
(B) Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please refer Yanchun Sun (Automating Repetitive Tasks on Web-based IDEs via an Editable and Reusable Capture-Replay Technique, 2015).

Examiner Notes
7.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
8	Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation "the code editor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the parsed test information" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites "A system for conducting user interface (UI) software component testing without reciting sufficient hardware support (note: a browser, a code editor, in light of [0009], are interpreted as software components), thus the " A system for conducting user interface (UI) software component testing “is interpreted as covering software list per se (non-statutory subject matter).    		
Claims 2-12 are also rejected because they do not provide any remedy for the deficiency suffered by Claim 1.
Examiner suggests that appropriate amendment to the claim and specification may lead to overcome the rejections.  
For example, in claim 1,
A system for conducting user interface (UI) software component testing, the system comprising: 
a hardware processor;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 7-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazo et al. (US Pub. No. 2020/0133829 A1 –art of record -- herein after Zazo) in view of Raviv et al. (US Pub. No. 2019/0227911 A1—art of record – herein after Raviv) and in view of Yanchun Sun (Automating Repetitive Tasks on Web-based IDEs via an Editable and Reusable Capture-Replay Technique, 2015– new art made of record – herein after Sun).

Regarding claim 1. 
Zazo discloses 
A system for conducting user interface (UI) software component testing (stress testing for the performance evaluation of web-based web applications – See paragraph [0002]), comprising: 
a browser for use in testing a UI software component (With reference to FIG. 1, there is illustrated a performance testing platform 1000 comprising a web application that enables user interaction via a web browser – See paragraph [0027]), where the test of the UI software component is initiated (With reference to FIG. 1, there is illustrated a performance testing platform 1000 comprising a web application that enables user interaction via a web browser – See paragraph [0027]) and a display of the test results are shown to a user in the browser (recorder – See Fig. 1 and start test…and view test results – See Fig. 8 and paragraphs [0098, 0107]); 
a code editor for debugging by the user (Edit Test 1512: Any user with Editor role may be able to edit recorded scripts.  Users may be able to add or delete further steps on a recorded script, as well as add configuration options like data bags, or assertions – See paragraph [0109].  User’s browser, debug server list, debug component canvas – See Fig. 5 and paragraph [0056]), where the code editor receives the test results from the browser (Record Test 1514: Any user of the type Editor may be able to start a test recording.  The input parameters for this use case is the URL of the website they want to start recording from.  After the user has picked and typed the URL of the website, a browser inside its browser pointing to the given URL will be shown – See paragraph [0110]) and presents the test results to the user for debugging (At step 4, the Web Application 5008 comprising the load testing platform on the user's browser asynchronously polls the database, and populates a list of items based on the entries it finds in the data repository of browsers (waiting in Debug mode) – See paragraphs [0055-0056]); and 
Zazo does not discloses
where the browser and the code editor are simultaneously displayed to the user in a dual screencast window during the UI software testing.
Raviv discloses
where the browser and the code editor are simultaneously displayed to the user in a dual screencast window during the UI software testing (Upon hitting a debug event such as breakpoint, exception or any other event that wakes the debugger, including opening a dump file, the debugger is able to travel to the future as well as the past.  This allows developers to easily alter future execution results by modifying code on the fly and receiving immediate feedback in real time to validate potential bug fixes, i.e. live coding or live programming.  The debugger also provides visual annotations of the code editing window in the form of a heads up display (HUD) that effectively flattens time and space to present the continuum of a method's execution through time – See paragraph [0026].  Retrieving the values of one or more collected variables from the memory delta buffer and displaying the one or more values on a user code editing screen near their expressions corresponding thereto, and displaying one or more numeric values indicating a number of iterations performed for a particular code segment, the one or more numeric values displayed near their corresponding relevant code construct locations on the user code editing screen – See paragraph [0034].  Examiner notes cloud debugger and code edit displayed to the user in separate windows during software testing/debugging such that living code/modifying code on the fly and code execution – See Figs 15, 16, 30, 31, etc.).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raviv’s teaching into Zazo’s invention because incorporating Raviv’s teaching would enhance Zazo to enable to display the one or more values on a user code editing screen near their expressions corresponding thereto as suggested by Raviv (paragraph [0034]).
Zazo and Raviv do not disclose
a code editor extension which parses code of the UI software component and obtains information necessary for test execution comprising, test uniform resource locator (URL) files, test names, and test locations located within the code of the UI software component;
where the code editor initiates debugging while simultaneously referencing the test results shown in the browser.
 Sun discloses
a code editor extension which parses code of the UI software component (we extend the basic capture-replay technique with editable and reusable features – See page 666. Select menu item “Tools->Extension Manager…”, select “User Extensions”, and add URLs of useful extensions such as “hitlist” or “scratchpad” extensions – see page 672.  The supporting tool, called OSEP, is developed as a Chrome Extension, which allows developers to add some functions into Chrome without diving deeply into native code – See page 671) and obtains information necessary for test execution comprising, test uniform resource locator (URL) files (we project file, add URLs of useful extensions such as “hitlist” or “scratchpad” extensions– See page 672), test names (set project names a an input parameter – See pages 671- 672), and test locations located within the code of the UI software component (test location hitlist location is https://raw.github,com/c9  -- See page 673); 
where the code editor initiates debugging while simultaneously referencing the test results shown in the browser (a tool for quickly recording, reproducing, and debugging interactive behaviors in Web applications.  Developers can use Timelapse to browse, visualize, and seek within recorded program executions while simultaneously using familiar debugging tools such as breakpoints and logging on the Web application GUI and generating a script that provides such actions for automated… This tool can help developers to test and debug client-side code easily and efficiently – See page 667).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sun’s teaching into Zazo’s and Raviv’s inventions because incorporating Sun’s teaching would enhance Zazo and Raviv to enable to extending basic technique with editable and reusable features on Web-based IDEs as suggested by Sun (page 675).

Regarding claim 2, the system of Claim 1, 
Zaro discloses
where the browser is a headless browser (These actions may be executed in the headless browser using, for example, GOOGLE.TM.  Chrome Debug Protocol – See paragraph [0036]).

Regarding claim 3, the system of Claim 1, 
Zaro discloses
where the browser is launched through a debugging port (At step 1, load generators 5002 start a browser in headless mode in addition to specifying a Debug Port to be used by each headless browser – See paragraph [0052])

Regarding claim 4, the system of Claim 3, 
Zaro discloses
where the debugging port is remotely located (At step 3, using a remote API, the IP address and Port are added to a Central Data Repository 5006 where this erring browser in Debug Mode is reachable – See paragraphs [0054 and 0057]).

Regarding claim 7, the system of Claim 1, 
Raviv discloses
where the code editor is an inline code editor (The source code, once obtained is instrumented via the source code instrumentation module 566 (step 802).  This is achieved by inserting statement or hooks into the source code which call diagnostic functions provided by the debugger – See paragraph [0180]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raviv’s teaching into Zazo’s invention because incorporating Raviv’s teaching would enhance Zazo to enable to display values near their corresponding relevant code construction locations on the user code editing screen as suggested by Raviv (paragraph [0034]).

Regarding claim 8, the system of Claim 1, 
Zaro disclose 
where the code editor launches a webview prior to testing the UI software component (editor user may be able to access the test repository and may able to start a load test based on the selected test at any time – See paragraph [0098] and Fig. 1).

Regarding claim 9, the system of Claim 8, 
Zaro discloses 
where the browser screencasts the webview of the copy editor for the user (screen cast images sent a stream to user’s browser – See Fig. 2 and paragraph [0037], At step 3, the facade is notified every time a new image is ready on the headless browser and it sends it back to the user's browser where it is painted).

Regarding claim 10, the system of Claim 8, 
Zaro discloses
where the webview shows the testing actions for the UI software component (the user may navigate to their web app using the real web browser 2002 that is embedded in the web application to record an interaction with the application under test – See paragraph [0030]).

Regarding claim 11, the system of Claim 8, 
Zaro discloses
where the webview shows the testing progress for the UI software component (Each script depicts a user's interaction with the application that is being performance tested… the testers can see how quickly or slowly the scripts are progressing through the application and can visually see degradation – See paragraph [0045]).

Regarding claim 13. 
Zazo discloses 
A method for conducting user interface (UI) software component testing (Traditional performance testing systems utilize a protocol recorder to record and play back web applications.  Such systems sniff the traffic that comprises the interaction between the browser (client) and the web server when a user interacts with the application under test.  This traffic is recorded as the output or the recorded script – See paragraph [0009]), comprising: 
displaying testing actions with a screencast from the code editor (any user with editor role may be able to edit recorded scripts.  Users may be able to add or delete further steps on a recorded scripts, as well as add configuration options like data bags, or assertions – See paragraphs [0109-0111]); 
launching a browser with a debugging port (load generators 5002 start a browser in headless mode in addition to specifying a Debug Port to be used by each headless browser.  The headless browser plays the script as instructed by the Load Generator 5002 – See paragraphs [0052, 0054 and 0057]); 
launching a webview with the code editor (Record Test 1514: Any user of the type Editor may be able to start a test recording.  The input parameters for this use case is the URL of the website they want to start recording from.  After the user has picked and typed the URL of the website, a browser inside its browser pointing to the given URL will be shown – See paragraphs [0107-0110]); 
displaying the UI software component testing progress to a user with a screencast from the browser of the webview (screen cast image, sent in a stream as Jpegs or Pngs, canvas where user clicks ae recorded an coordinates captured – See Fig. 2); 
launching a debug configuration with the code editor with the test information and attaching to the debugging port of the browser (A headless browser and accompanying Debug Protocol may aid in web page diagnosis and enabling the running of load tests at scale – See paragraph [0042] and Fig. 4 and (paragraphs [0096-0097] and Fig. 8); 
navigating to a test uniform resource locater (URL) with the browser from the parsed test information (The input parameters for this use case is the URL of the website they want to start recording from.  After the user has picked and typed the URL of the website, a browser inside its browser pointing to the given URL will be shown.  This may be achieved by using a Recording Component provided by CBT.  Users may navigate naturally inside the recorded web application.  On the user's browser real time data describing the recorded steps may be provided – See paragraph [0110]); 
collecting the test results with the browser (test-result – See Fig. 4); 
presenting the test results in the code editor to a user (View Test Results 1510: Two different subcases similar in nature, but different in presentation, may be used depending on the status of the visualized test – See paragraph [0107]); and
Zazo does not disclose
setting testing breakpoints at various line locations in the code of the UI software component.
Raviv discloses
 setting testing breakpoints at various locations in the code of the UI software component (calling a function when stopped at a breakpoint; displaying the code in assembly; executing instructions step by step (i.e. single stepping); stopping (i.e. breaking) execution due to an event or trap such as a breakpoint; and tracking the values of variables and expressions as execution proceeds – See paragraphs [0151, 0184, 0186]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raviv’s teaching into Zazo’s invention because incorporating Raviv’s teaching would enhance Zazo to enable to track the values of variables and expression as execution proceeds as suggested by Raviv (paragraph [0151]).
Zazo and Raviv do not disclose
launching a code editor extension which parses code of the UI software component and obtains information necessary for test execution comprising, test uniform resource locator (URL) files, test names, and test locations located within the code of the UI software component; 
Initiating debugging with the code editor while simultaneously referencing the test results shown in the browser.
Sun discloses
launching a code editor extension which parses code of the UI software component and obtains information necessary for test execution (we extend the basic capture-replay technique with editable and reusable features – See page 666. Select menu item “Tools->Extension Manager…”, select “User Extensions”, and add URLs of useful extensions such as “hitlist” or “scratchpad” extensions – see page 672.  The supporting tool, called OSEP, is developed as a Chrome Extension, which allows developers to add some functions into Chrome without diving deeply into native code – See page 671) comprising, test uniform resource locator (URL) files (add URLs of useful extensions such as “hitlist” or “scratchpad” extensions– See page 672), test names (set project names a an input parameter – See page 672), and test locations located within the code of the UI software component (test location hitlist location is https://raw.github,com/c9  -- See page 673); 
Initiating debugging with the code editor while simultaneously referencing the test results shown in the browser (a tool for quickly recording, reproducing, and debugging interactive behaviors in Web applications.  Developers can use Timelapse to browse, visualize, and seek within recorded program executions while simultaneously using familiar debugging tools such as breakpoints and logging on the Web application GUI and generating a script that provides such actions for automated… This tool can help developers to test and debug client-side code easily and efficiently – See page 667).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sun’s teaching into Zazo’s and Raviv’s inventions because incorporating Sun’s teaching would enhance Zazo and Raviv to enable to extending basic technique with editable and reusable features on Web-based IDEs as suggested by Sun (page 675).

Regarding claim 14, recites the same limitations as rejected claim 2 above. 
Regarding claim 15, recites the same limitations as rejected claim 4 above. 
Regarding claim 17, recites the same limitations as rejected claim 7 above. 

9.	Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazo and Raviv and Sun as applied to claims 1 and 13 respectively above, and further in view of Mihalcea et al. (US Pub. No. 2017/0277664 A1 –art of record -- herein after Mihalcea).

Regarding claim 5, the system of Claim 1,
Mihalcea discloses 
where the code editor utilizes an application programming interface (API) (FIG. 9 shows a block diagram of code editor 104 interfaced with graphics display enabling engine 106 via an extensibility interface 902 of code editor 104, according to an example embodiment.  For example, extensibility interface 902 may provide an interface (e.g., an application programming interface (API), etc.) that enables graphics display enabling engine 106 to interface with code editor 104 as an add-on, plug-in, or in any other manner – See paragraph [0044] and Fig. 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mihalcea’s teaching into Zazo’s and Raviv’s and Sun’s inventions because incorporating Mihalcea’s teaching would enhance Zazo and Raviv and Sun to provide an interface (e.g., an application programming interface (API), etc.) that enables graphics display enabling engine 106 to interface with code editor 104 as an add-on, plug-in, or in any other manner as suggested by Mihalcea (paragraph [0044]).

Regarding claim 6, the system of Claim 5,  
Mihalcea discloses 
where the API is extensible (Fig. 9 and paragraph [0044]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mihalcea’s teaching into Zazo’s and Raviv’s and Sun’s inventions because incorporating Mihalcea’s teaching would enhance Zazo and Raviv and Sun to provide an interface (e.g., an application programming interface (API), etc.) that enables graphics display enabling engine 106 to interface with code editor 104 as an add-on, plug-in, or in any other manner as suggested by Mihalcea (paragraph [0044]).

Regarding claim 16, recites the same limitations as rejected claims 5-6 above. 

10.	Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazo and Raviv and Sun as applied to claims 8 and 13 respectively above, and further in view of Ding et al. (US Pub. No. 2019/0303116 A1 –art of record -- herein after Ding).

Regarding claim 12, the system of Claim 8, 
Ding discloses 
where the webview shows the testing results at the testing break points for the UI software component (The method may include executing a sub-portion of the code up to an inserted breakpoint and displaying a result of the executed code sub-portion up to the breakpoint on datasets in an analysis window – See Abstract).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ding’s teaching into Zazo’s and Raviv’s and Sun inventions because incorporating Ding’s teaching would enhance Zazo and Raviv and Sun to enable to display a result of the executed code sub-portion up to the breakpoint on datasets in an analysis window, as suggested by Ding (Abstract).
Regarding claim 18, recites the same limitations as rejected claim 12 above. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johson (US Pub. No. 2009/0070738 A1) discloses program editor 322 or testing capability 324 can be adapted to be included as part of the application 320, or it can be a stand-alone application, module, script, plug-in, or program that responds to calls from the application 320… server 230 may provide client 240 with an integrated development environment that allows for concurrent testing of code while the code is constructed. Examples of integrated development environments may include, but not limited to, Eclipse, Visual Studio, JBuilder, Emacs, etc. In one implementation, a concurrent testing capability may be provided to client 240 as a plug-in to an integrated development environment – See paragraphs [0041 and 0045]). 
Udvuleanu (US Pub. No. 2017/0075792 A1) discloses Existing software development tools for editing, compiling, and debugging software typically include analysis tools for viewing information about a program's execution.  Tracing is a known technique for providing such analysis, and involves recording information during program execution to generate a trace log that can be analyzed to provide an indication of the application progress during execution– See paragraph [0004] and specification for more details.
Metwally et al. (US Patent No. 10,459,697 B1) discloses these difference view add-ons are not fully integrated with the IDE, and are unable to access the various development tools offered by the IDE, such as, for example, debugging tools, code editing tools, symbolic analysis tools, and other types of development tools. Thus, in order to access the full developmental features of IDE, users of these difference view add-ons must typically tab back and forth between the main editor window of the IDE and the window of the difference view add-on – See Col. 1, lines 65-67 and col. 2, lines 1-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192